Electronically Filed
                                                      Supreme Court
                                                      SCAD-XX-XXXXXXX
                                                      21-NOV-2019
                                                      07:56 AM



                          SCAD-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                  OFFICE OF DISCIPLINARY COUNSEL,
                            Petitioner,

                                vs.

                         CLAYTON C. IKEI,
                            Respondent.


                        ORIGINAL PROCEEDING
                      (ODC Case No. 16-O-032)

                      ORDER OF PUBLIC CENSURE
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

           Upon consideration of the January 23, 2019 report

submitted to this court by the Disciplinary Board of the Hawai#i

Supreme Court, the record submitted contemporaneously with that

report, and the briefs submitted by counsel for Respondent

Clayton Ikei and the Office of Disciplinary Counsel (ODC), we

make the following findings, and reach the following conclusions,

based upon clear and convincing evidence.

           We conclude Ikei improperly withheld the bulk of the

United States Department of Veterans Affairs’ (VA) funds from his

former client R.Y. for 74 days, when he knew he had no right to
those funds, and used his control of them to attempt to obtain

agreement from R.Y. and R.Y.’s new attorney, Elbridge Smith, to

agree to pay the amount he had invoiced them for the assistance

provided by him and his Associate in preparing the petition for

fees and costs.   His conduct in this regard violated Hawai#i

Rules of Professional Conduct (HRPC) Rules 1.15(d) and 1.15(e)

(2014).

          We also conclude Ikei demonstrated a lack of candor by

misleading Smith and R.Y. to believe he would not disburse the

invoiced amount to himself without their permission when, in

fact, he had already done so, in violation of HRPC Rule 8.4(c)

(2014).

          We also find, however, that R.Y. and Smith did agree to

pay Respondent Ikei for fees and costs incurred by him and his

Associate in assisting them with the preparation of the petition

and that Ikei had valid grounds for asserting a claim to the

disputed funds.

          We conclude that the $6,695.47 in funds remain in

dispute and, therefore, that the funds should remain in the

client trust account until such time as the parties take steps to

resolve the dispute.   See Comment [3] to HRPC Rule 1.15.

          We find, in aggravation, that Respondent Ikei has two

prior minor disciplinary violations; evinced a dishonest or

selfish motive, committed multiple violations in the present

matter, refused to acknowledge the wrongful nature of his conduct

with regard to the disputed funds, and has substantial experience

                                 2
in the practice of law.   We find, in mitigation, that he made a

full and free disclosure and evinced a cooperative attitude in

the disciplinary proceedings, and we find he has a good

reputation of character in the legal community.   We find the

mitigating factors in this matter outweigh the aggravating

factors and find this disciplinary matter arose from a single

incident at the conclusion of Respondent Ikei’s legal career.     We

further find that the record supports the conclusion that

Respondent Ikei has now entered retirement from the practice of

law.   Therefore,

           IT IS HEREBY ORDERED that Respondent Clayton Ikei is

publicly censured, pursuant to RSCH Rule 2.3(a)(3).

           IT IS FURTHER ORDERED that Respondent Ikei shall bear

the costs of these disciplinary proceedings, upon the submission

and approval of a verified bill of costs from the Office of

Disciplinary Counsel, pursuant to RSCH Rule 2.3(c).

           DATED: Honolulu, Hawai#i, November 21, 2019

                                     /s/ Mark E. Recktenwald

                                     /s/ Paula A. Nakayama

                                     /s/ Sabrina S. McKenna

                                     /s/ Richard W. Pollack

                                     /s/ Michael D. Wilson




                                 3